 236DECISIONSOF NATIONALLABOR RELATIONS BOARDA & S Asphalt Corporation and William H. Slauter.Case 9-CA-6348April 10, 1972DECISION AND ORDERBY MEMBERS FANNING,JENKINS,AND KENNEDYOn December22, 1971,Trial Examiner BenjaminK. Blackburn issued the attached Decision in thisproceeding.Thereafter,the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority inthis proceeding to a three-member panel.The Board has considered the recordand the TrialExaminer'sDecision in the light of the exceptions andbrief and has decided to affirmthe TrialExaminer'srulings, findings,and conclusions and to adopt thisrecommended Order.'contention, based onCollyerInsulated Wire,192 NLRB No.150, that the Board should defer to the arbitration proce-dures contained in its contractwith Local18, InternationalUnion of Operating Engineers,AFL-CIO.Therefore, theonly issue presented is Respondent'smotive for refusing torehireWilliam H. Slauter in March and/or April at thebeginning of the 1971 paving season.For the reasons setforth below,I find that Respondent rejected Slauter becausehe had engaged in protected concerted activities in Novem-ber 1970,thereby violating Section 8(a)(1) of the Act.Upon the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofbriefs filed by Respondent and the General Counsel, I makethe following:FINDINGS OF FACTIJURISDICTIONRespondent, an Ohio corporation,is engaged in the as-phalt pavingbusinessin Dayton. During the year precedingissuanceof the complaint, it purchased goods valued inexcess of$50,000 whichwereshipped directly to it frompoints outside the State of Ohio. It is engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act. Local18, International Union of OperatingEngineers,AFL-CIO,and Local 1410, Laborers' International Union of NorthAmerica, AFL-CIO,are labor organizationswithin themeaning ofSection 2(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, A & S Asphalt Corporation, Dayton,Ohio, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's rec-ommended Order.'The Respondenthas excepted to certaincredibility findings made by theTrial Examiner.It is the Board's establishedpolicy not to overrule a TrialExaminer's resolutions with respectto credibilityunless theclear preponder-ance of all of the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products, Inc.,91NLRB 544, enfd. 188 F.2d362 (C A. 3). We havecarefully examined the record and find nobasis forreversing his findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN,Trial Examiner:The charge inthis case was filed on June 28,1971. Thecomplaint wasissued on August 24.The hearing was held on November 2in Dayton,Ohio.The complaint alleges violations of Sec-tion 8(a)(1) and(3) of the NationalLaborRelations Act, asamended,as a result of Respondent's failure to recall theCharging Party from seasonal layoff inApril 1971.In addi-tion to a general denial,Respondent's answer pleaded twospecial defenses,i.e.,Section 10(b) ofthe Act anddeferralto arbitration.The gravamen of the complaint falls wellwithin the 6-month period prior to filing of the charge.Therefore,Respondent's reliance on Section 10(b) is with-out merit.In its brief,Respondent elected not to press itsII.THE UNFAIR LABOR PRACTICESA. Facts1.BackgroundRespondent was a sole proprietorship owned by GeraldSutton from 1952 until 1968,when it became a corporation.It signed its first contract with a labor organization,Labor-ers' Local 1410, in November 1967. It signed its first con-tract with Operating Engineers Local 18 in May 1968. Eachcontract presently in force contains a no-strike clause. Inaddition to its formal contract with each Local,Respondenthas an informal agreement with each that it need pay unionwages only on union jobs.The difference between unionand nonunion wages in the asphalt paving industry in theDayton area varies fromjob classification to job classifica-tion.The average is in the neighborhood of $3 an hour.Respondent's business is seasonal,with the length of theseason depending on the weather.The paving season usual-ly begins around the middle of March and ends around themiddle of December.William Slauter first went to work for Respondent in1964. He was rehired at the beginning of each season there-after without event and worked each season through 1970.He performed various jobs from time to time,includingoperatithe paver,a job which carries the highest rate ofpay, unit r Respondent's contract with Local 18, of any ofthe job classifications employed by Respondent.During the 1969 season Slauter had a run-in with JackSwartzel,Respondent's field superintendent,at a jobsite.Slauter arrived late for work.Swartzel cursed Slauter. Slau-ter grabbed Swartzel and told Swartzel not to call him thatname again.Swartzel told Slauter to go home.Slauter insist-ed on working.Swartzel told Slauter he would not get paid.Slauter said he would take his chances.He worked theremainder of the day. The record does not indicate whetheror not he got paidday. the day.196 NLRB No. 38 A & S ASPHALT CORP.237Some timeduring the 1970 season Slauter transported agrader to a jobsite on a lowboy. Mike Miracle, the graderoperator, was with him. They decided between them not tostop on the way to put gas in the grader. Consequently, thegrader ran out of gas on the job. Since he was the graderoperator, Miracle was technically responsible for this dere-liction.During the 1970 season Foreman Jack Laine told Swart-zel that Slauter was laying down on the job. Laine did notsay an'thin^ directly to Slauter about this criticism ofSlauter s attitude. Swartzel did not tell Slauter that Lainehad complained about him.Also in the 1970 season Art Wynn, a grader operator, toldSwartzel that he did not want to work with Slauter anymorebecause Slauterhad gotten lazy and did not want to work.Swartzel told Slauter what Wnn had said. Slauter chal-lenged Swartzel to have Wynn say it to his face, Swartzeldropped the matter.Sauter was in the hospital for a time during the summerof 1970. He returned to work in August after being off abouta month. Respondent advanced him more than $100 whilehe was sick and forgave the debt when he returned to work.Elwood Skaggs, Respondent's regular paver operator, left inAugust. Around the time of his return to work, Slauterbecame the regular paver operator and worked at that jobuntil the end of the season.Respondent's laborers joined Local 1410 in November1967 when Respondent recognized Local 1410. Slauter andRespondent's other equipment operators joined Local 18 inMay 1968 when Respondent recognized Local 18.Respondent's informal agreementswith Local 1410 and Lo-cal 18 that it may pay nonunion wages on nonunion jobscaused no problems until near the end of the 1970 season.2.The events of November 13 and 14, 1970The trouble began on Friday morning, November 13,1970, when the men gathered at Respondent's yard to go towork. They were unhappy because they were getting unionwages on some projects,nonunionon others, and did notknow, when they were working, which was which. Whenthey found they were not to get union wages that day, theyrefused to go to work.Instead, they repaired in a group toa nearby tavern. They telephoned both Local 18 and Local1410. A business representative from each Local came to thetavern and talked to them. The Laborers representative toldhis constitutents that, if the matter could not be straightenedout, they might have to picket. The Operating Engineersrepresentative told his constituents that they should nothave walked out and should o back to work. Both wentfrom the tavern to Respondent s office to confer with Suttonand Swartzel. Neither returned to the tavern or contactedthe men.In the early afternoon the men telephoned Respondent tofind out whether they could pick up their paychecks, duethem that day. They were told they could. They went backto the yard in a .group and picked up their checks. Whilethey were there, Swartzel told them there would be a meet-ing the next morning. The meeting was held as scheduled at9 a.m. on Saturdaymorning,November 14.Sutton began the meeting by asking the men what theywere upset about. Slauter replied that the men did not knowwhat their rate of pay was from day to day and thought theyhad been paid the low rate on some jobs for which theyshould have gotten the high. Sutton explained the agree-ment he had with Local 18 and Local 1410. He producedvarious recordsfrom his filesto show that Respondent bidsome jobs on a nonunion basis and others on a union basis.Miracle brought up an additional grievance, that the mendid not like the way Swartzel cursed at them when they wereworking. There was a general discussion in which all themen participated to a greater or lesser degree. While he wasnot `spokesman" for the men in the sense that the othersdeferred to him, Slauter took the lead in voicing the men'sconcern about their wages. The upshot of the meeting wasSutton's agreement that, in the future, Respondent wouldpost on the office door a notice as to whether the project themen were working on was union or nonunion so they wouldknow each day the wage rate they were working for. Suttonlater changed his mind, however. He decided that the out-side of a door was too public a spot to display this informa-tion.Noticeswere never posted on the door. Theinformation was, however, posted on a blackboard in theoffice.3.The events of November 16, 1970The men went to Montgomery Square at 7:30 a.m. onMonday, November 16, 1970. They had previously workedthere I day and, through Respondent's error, received unionwages even though it was a nonunion pro ect. They did notbegin work. Instead, Marion Smith, a laborer, telephonedLocal 1410. The record does not reveal what was said byhim or to him in this conversation. When he returned fromthe phone, the men prepared hand-letteredsignswhich stat-ed that Local 1410 was on strike and began picketing.Swartzel discovered the strike when he got to Montgom-ery Square around 8:15 a.m. He asked first Harold Bauer,an operating engineer, and then Slauter what was going on.Both blamed the work stoppage on the laborers. Swartzelimmediately contacted Sutton. Sutton telephoned Local1410. He was told that Local 1410 had not authorized thestrike and the men should go back to work. Sutton relayedthis information to Swartzel and told him to have the labor-ers call Local 1410 to confirm it. Swartzel approached agroup of the men and told them what Sutton had told him.He got into an argument with Bauer in the course of whichhe called Bauer a son-of-a-bitch. (When the work stoppageended a few minutes later, Bauer did not return to work withthe rest of the men. However, he returned the followingmorning without incident and still works for RespondentSwartzel also got into an argument with Charles Vest, alaborer.When Nest refused both to call Local 1410 and toreturn to work, Swartzel fired him. (Vest has not worked forRespondent since.) In the meantime, Sutton had arrived atMontgomery Sqquare. When he asked what was wrong, Slau-ter spoke up. Re explained that the men had gotten unionwages for working at Montgomery Square before, theythought it was a union job even though Sutton said it wasnonunion, and they wanted union wages. Because the hotasphalt which was there ready for laying was cooling rapidlyin the 40-degree temperature, Sutton agreed to pay unionwages on the Montgomery Square project. The men went towork around 9 a.m. After he was fired, Vest telephonedLocal 1410 and was told that the men should return to workbecause the strike was illegal. Whether this took place be-fore or after the men returned to work is not clear in therecord. After the men returned to work Sutton spoke againto Slauter. He told Slauter to speed up his operation ofthepaver and change his attitude.Vest went to Respondent's office on the afternoon ofNovember 16 and spoke to Sutton. Sutton refused to revokeSwartzel's decision to fire Vest. In the course of their con-versation about what had happened that morning, Suttonasked Vest who had instigated the work stoppage. Vestreplied, "Well, Bill [Slauter] was the spokesman for ev- 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDerybody." (I do not credit Sutton's implicit denial that Slau-terwas mentioned in his conversation with Vest on theafternoonof November 16, 1970.)4.The failure to rehire Slauter for the 1971 seasonThe 1970 paving season ended around December 15.Shortly thereafter Sutton received an accounting ofRespondent's 1970 operations.It revealed gross sales of$770,460 and a net profit of $5,840.50. In 1969 Respondent'sgross sales had been approximately$900,000.Sales in 1970thus were down approximately 15 percent from the previousyear.Financially,the worst year in Respondent'shistorywas 1970.Consequently,Sutton and Swartzel held a meet-ing prior to the start of the 1971 paving season in which theymade various management decisions about the operation ofthe business designed to improve Respondent'sperfor-mance in 1971.Among the cost-cutting decisions theyreached was one,in Sutton'swords,"to cut out any menthat we felt weren't doing the job,any men that we felt couldafford to let go,"in Swartze'swords,"we would not hireback the guys that we felt had hurt us in the past." Whichmen in the 1970 crew would not be rehired for 1971 was notdecided at that meeting.Implementation of this decison wasleft to Swartzel.In hiring for the 1971 season, Respondentresorted to union hiring halls and newspaper ads for the firsttime.Of the approximately 32 men who worked for Respon-dent during the 1970 paving season,approximately 16pco1-lected unemployment compensation after the end of thatseason based on their employment by Respondent.Twelveof these,Slauter included,were not rehired for the 1971season.Charles Vest,who had been fired at the time of theMontgomery Square work stoppage,did not apply.Neitherdid Marion Smith.Swartzel's stated reasons for not rehiringthe others at the beginning of the 1971 season,whichcredit,are as follows:Mike Miracle,Lloyd Oliver,and Roger Perry-eachquit before the end of the 1970 season and was there-fore,considered unreliable. (Miracle was rehired in themiddle of the 1971 season.)LeslieMcKibbin-lived too far away.Robert Cavanaugh and Wayne Davidson-no workavailable for them. (Both were rehired on June1, 1971.)Fisher Perry and Claude Matthews-each had adrinking problem.Leon Davis-suffered a heart attack in October1971.Slauter applied for rehire for the 1971 season in the usualmanner around the first of March.In the course of severalvisits to Respondent's office,he had a conversation withSwartzel.What was said on this occasion is the key fact inthis case.My finding is set forth in the section which fol-lows.B. Analysis and ConclusionsSlauter's version of his conversation with Swartzel is asfollows:A. The first time I talked to Mr. Sutton. He told meto see Mr. Swartzel so I came back.He wasn't in thereand when I came back I saw him. I asked him whetherIwas going to get to come back to work and he said"No"-he didn t think they could use me this year andIasked him "Why? Was it because of the trouble wehad last year?" and "Did Mr. Sutton think I was thecause of it?" and he said "Yes". So I told him if hewould hire me back I wouldn't start any more troubleand he told me he needed good asphalt men and hecouldn't find any-they were hard to come by and hetold me he would talk to Mr. Sutton and call me backand I never heard any more from them.Q. Did Mr. Swartzel make any comments about yourwork?A. At the time?Q. Yes.A. No, he just said I was a good asphalt man.Q. Did you ever hear any more from A & S Asphalt?A. No, sir.Swartzel's version is as follows:Q. Let me refer you to this handwritten list here, andthe first name on thatlist isWilliam Slauter. There hasbeen some testimony as to him. Did he report to youthis Spring at the beginmng of the season?.A. Yes,Bill came inI think on two or three-fouroccasions, starting about the first of March. He stop-ped in to see if I had any work and I told him "No, wehadn't started hiring the guys back yet." He came backtwo or three times later and I told him we still didn'thave any work. And in themeantimeJerry and I hadhad a discussion over Bill, mainly because of some ofthe comments made by the men who worked for us lastyear. They told me that-Jerry and I decided that wejust no longer would need Bill this year.So when Billcame in the last time he went into Jerry's office andJerry told himto see me.Bill and I were out in the backof our garage and he asked me, he says "Are you goingto hire me back or not?" and Isaid"No, Bill, we're not.Jerry and I have decided we're not hiring you back."And he said word-for-word "It's because of the uniondeal last year,wasn't it?" AndI said "Bill, if you wantto believe that,fine,but not really."I said"Jerry'supset with the way youwere runningthe crew-theway you were running the paver-You didn't put outlike you should have and he's been tryingto get me toget rid of you for a coupleof ears becauseyou've justbeen laying down on the job. ' And I said "That's whywe don t need you." And he said "Okay, I'll see youlater."Q. And that was the end of that conversation?A. Yes, sir.As can be readilyseen, the only discrepancy betweenSlauter's testimony and Swartzel's is whether, when Slauterasked if the previous year's work stoppages were the reasonfor his not being rehired, Swartzel answered in the affirma-tive or in the negative. I find, principally on the basis of thedemeanor of the twomen while testifying, that Swartzel'sanswer toSlauter's questionswas "Yes"and not "Bill, if youwant to believe that,fine, but not really."Swartzel's answeris thus a confessionof an illegalmotive andalone sufficientbasis for a finding that Respondent refused to rehire SlauterinMarch 1971 because ofhis role in the November 1970work stoppages. Even if I were to credit Swartzel over Slau-ter, however, I would still come to the same conclusion.As the remainder of what Swartzel testified he said toSlauter when he refused to rehireSlautermakes clear,Respondent's ostensible reason isitsdissatisfaction withSlauter'swork. Yet the record as a whole permits of no suchconclusion. Every element points to the conclusion that, butfor what happened on November 13, 14, and 16, 1970, Slau-ter would have been rehired in March 1971 without questionor quibble. First, there is the fact that he had been rehiredat the beginning of the season in each of the previous 6years.Second, there is the fact that a serious run-in withSwartzel during the 1969 season did not cause his termina-tion at that time or a failure to rehire him at the beginning A & S ASPHALT CORP.239of the 1970 season.Third,there is the fact,when ForemanLame criticized Slauter's performance to Swartzel in the1970 season, neither Larne nor Swartzel spoke to Slauterabout his alleged shortcomings.Fourth,there is the factthat,when Wynn complained to Swartzel about Slauter,Swartzel did nothing about it. Fifth, there is the fact thatRespondent thought so highly of Slauter in August 1970that it forgave him a substantial debt on his return to workafter being hospitalized. Sixth, there is the fact that Respon-dent made Slauter its regular paver operator, a key job inits operations, when Skaggs left shortly thereafter and kepthim in that position until the end of the season. Seventh,there is the fact that Respondent does not dispute Slauter'sability to do his job, only his attitude. This is implicit inSwartzel's stated reason for not rehiring Slauter-"[t]hemain reason was he just wouldn't put out to his ability. Ididn't feel that he would work for us and give his full sup-port to the company"-as well as in his testimony of whathe said to Slauter when he did it-"Jerry's [i.e., Sutton's]upset with the way you were running the crew-the way youwere running the paver-You didn't put out like you shouldhave and he s been trying to get me to get rid of you for acouple of years because you'vejust been laying down on thejob .... That's why we don't need you." Last, there is thefact that Respondent's ostensible reason for refusing to re-hire Slauter is totally unlike its reason for refusing to rehireeach of the other nine men whom it did not take back at thebeginningof the 1971season.Respondent thus gains nosupport from the fact that the General Counsel does notcontend Respondent violated the Act in any or all of theircases.When Sutton spoke to Slauter on November 16, 1970,after Slauter started up the paver at the end of the workstoppage,itwas Slauter's attitude that was troubling Sut-ton-"I asked Mr. Slauter-I talked to him privately and Iasked him to speed things up and to change his attitude."Swartzel discussed Slauter with Sutton before he decidednot to rehire Slauter in March 1971 and acted on Sutton'srecommendation that he get rid of Slauter-"Jerry and Ihave decided we're not hiring you back." Yet Sutton hadbeen urging Swartzel not to rehire Slauter for severalyears-"he's [Sutton's] been trying to get me to get rid ofyou for a couple of years"-to no avail. Thus, it is clear,Respondent's decision not to rehire Slauter in 1971 wastriggered by Sutton's opinion of Slauter's "attitude," anopinion formed at the time of and predicated on Slauter'srole in the events of November 13, 14, and 16, 1970. Iconclude, therefore, that Respondent's ostensible reason fornot rehiring Slauter in March 1971 is a pretext and that itsreal reason was the attitude toward Respondent he dis-played during the concerted work stoppages of November1970. In view of the no-strike clause in Respondent's con-tract with Local 18, Slauter's participation in those workstoppages would ordinarily be unprotected. However, byfailing to discharge him onNovember 16, 1970, and permit-ting him to work thereafter until the end of the pavingseason,Respondent condoned the wildcat strike. I find,therefore, that Respondent failed to rehire William Slauterfor the 1971 paving season in March 1971 because he hadengaged in protected, concerted activities, thereby violatingSection 8(a)(1) of the Act. Since the remedy would be thesame in any event, I find it unnecessary to decide whetherRespondent violated Section 8(a)(3) of the Act by the sameconduct. Since I have limited my finding to a violation ofSection 8(a)(1) only in Respondent's failure to rehire Slau-ter, I also find it unnecessary to decide whether an inde-pendent violation of Section 8(a)(1) occurred, as alleged inthe complaint, when Swartzel told Slauter that Respondentwould not rehire him because of his role in the events ofNovember 1970. (The pointisnot pressed in GeneralCounsel's brief.)Upon theforegoing findings of fact,and upon the entirerecord in this proceeding,Imake the following:CONCLUSIONS OF LAW1.A & S Asphalt Corporation is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. Local 18, International Brotherhood of Operating En-gmeers, AFL-CIO, and Local 1410, Laborers' InternationalUnion of North America, AFL-CIO, are labor organiza-tions within the meaning of Section 2(5) of the Act.3.By refusing to rehire William Slauter in March 1971because he had engaged in protected, concerted activities,Respondent has violated Section 8(a)(1) of the Act.4.The aforesaidunfairlabor practiceis an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYIn order to effectuate the policies of the Act,it is neces-sary that Respondent be ordered to cease and desist fromthe unfair labor practice found and remedy it. In view of theseasonal nature of Respondent's operations and the date onwhich this Decisionis issuing,Iwill recommend, not thatRespondent offer Slauter immediate reinstatement, but thatit offer him reinstatement at the beginning of the 1972 pav-ing season and make him whole for any earnings he lostduring the 1971 paving season as a result of Respondent'sfailure to employ him during that season with backpay com-puted on a quarterly basis, plus interest at 6 percent perannum, as prescribed in F.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716. I will also recommend that Respondent be required topost appropriate notices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: iORDERA & S Asphalt Corporation, its officers, agents, succes-sors, and assigns, shall:I.Cease and desist from:(a)Refusing to rehire employees because they have en-ga ed in protected, concerted activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)OfferWilliam Slauter, at the beginning of the 1972paving season, full reinstatement to his former ob or, if thatjob no longer exists, to a substantially equivalent position,and pay him for the earnings he lost as a result ofRespondent's failure to employ him during the 1971 pavingseason, plus 6-percent interest.1 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes 240DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to fullreinstatement,upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c) Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Post at its office in Dayton, Ohio, copies of the at-tached notice marked "Apppendix."2 Copies of said notice,on forms provided by theRegionalDirector for Region 9,after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondentto insurethat said notices are notaltered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 9, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has takento comply here-with.3IT IS ALSO ORDERED that the complaint be dismissed insofaras it allegesthat Respondent has violated Section 8(a)(3) ofDatedBythe Act.2 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."3 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read. "Notifythe Regional Director for Region 9, in writing,within 20 days from the dateof thisOrder,what steps the Respondent has takento comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board havingfound,after atrial, that we violated Federal law by refusing to rehire anemployee because he had engaged in protected, concertedactivities,we hereby notify you that:The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or oth-er aid or protectionTo refrain from any or all of these things.WE WILL NOT refuse to rehire you because you haveengaged in protected, concerted activities.WE WILL NOT in any like or related manner interferewith you or attempt to restrain or coerce you in theexercise of the above rights.WE WILL offer William Slauter, at the beginning ofthe 1972 paving season, full reinstatement to his formerjob or, if that job no longer exists, to a substantiallyequivalent position, and pay him for the earnings helost as a result of our failure to employ him during the1971 paving season, plus 6-percent interest.A & S ASPHALT CORPORATION(Employer)(Representative)(Title)We will notify immediately the above-named individual,ifpresently serving in the Armed Forces of the UnitedStates, of the right to full reinstatement, upon applicationafter discharge from the Armed Forces, in accordance withthe Selective Service Act and the Universal Military Train-ing and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FederalOffice Building, Room 2407, 550 Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.